Citation Nr: 1532837	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-31 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In April 2015, the Veteran's representative submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

Coronary artery disease did not manifest in service.  Coronary artery disease is not attributable to service.  Cardiovascular-renal disease did not manifest in service or within the one-year presumptive period following service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated during service, and cardiovascular-renal disease may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2009.  The claim was last adjudicated in June 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA treatment records, private treatment records, lay statements and hearing testimony have been associated with the record.  

VA has not afforded the Veteran a comprehensive medical examination relating to his claim, although VA has obtained a VA medical opinion on the issue.  The Board finds that a comprehensive medical examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  A VA medical opinion has been obtained about whether there were manifestations of coronary artery disease in service.  The opinion was based upon a review of the claims file, including a review of the service treatment records.  The central issue in the case is whether there were manifestations of CAD more than twenty years ago.    Were a comprehensive medical examination to be provided, a medical opinion about in-service manifestations of CAD would necessarily rely on the historical record.  Current findings would be moot, and the Veteran's history is well-described by statements he has submitted.  Thus, a comprehensive medical examination would not further assist the Board in making a decision on the claim.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  In response, the Veteran submitted additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As an initial matter, the record shows that, in 2009, the Veteran experienced an episode of syncope while driving.  After the experience, he was diagnosed with coronary artery disease (CAD) and treated with a stent and the insertion of a pacemaker.  The Board, thus, accepts that the Veteran has a current CAD disability.

The Veteran claims that coronary artery disease began in service.  Although he admits that he had never had chest pains or shortness of breath, he points to risk factors and laboratory test results of cholesterol and triglycerides as evidence that he had signs of CAD in service or within one year of service.  He also points to increasing coronary artery risk assessment results for February 1989, March 1990, and March 1993, as evidence of CAD manifestations.  He further asserts that after one of his laboratory test results, he was prescribed medications, and just in the course of about a week, his cholesterol and triglyceride levels were reduced.  He claims the medication he was given was probably a pre-cursor to Lipitor or Crestor.

The Veteran's service treatment records show an April 1982 coronary artery risk evaluation of 1.3.  A note said "no intervention required."

In January 1987, cholesterol, HDL, and triglycerides all were within the normal range.  In March 1987, the coronary artery risk evaluation showed a calculated risk of 3.1.  "Consult to nutrition" was noted.  The heart was found to be normal on clinical evaluation.  A March 1987 electrocardiogram (EKG) report noted "sinus bradycardia" and "early repolarization variant."

An August 1987 service examination to qualify for flight status showed the Veteran denied chest pain, angina, shortness of breath, "POE," cough, wheeze, orthopnea, "PND," ankle edema, claudication, syncope, and dizziness.  A cardiovascular examination revealed regular heart rate and rhythm and good pedal pulses.  The conclusion was no evidence of cardiovascular disease.  

The report of an August 1987 EKG noted non-specific ST-T wave changes.  A 1989 electrocardiographic record noted "baseline artifact," "normal sinus rhythm," and "within normal limits."  A treadmill exercise study revealed the Veteran was able to exercise for 15 minutes, stopping due to fatigue, and reaching 99 percent of the predicted maximum heart rate.  No symptoms developed during the test.  An EKG taken during the study showed less than 1.0 mm of upsloping ST depression at maximal exercise.  No arrhythmia was detected.  A moderate baseline artifact was present.  The conclusion was a normal exercise test.  That month, the Veteran was found medically qualified for flying.

A February 1989 annual service examination resulted in a normal clinical evaluation with respect to the heart.  February 1989 and March 1990 coronary artery risk evaluations are of record.  The calculated risk results were 1.3 and 1.4 respectively.  A March 1990 periodic flying examination found the heart to be normal.  A May 1990 record notes that a March 1990 EKG was within normal limits and there was normal sinus rhythm.  

In January 1992, glucose, cholesterol and triglycerides were within expected ranges.  Cholesterol was 155, well under the maximum desirable level.  HDLC was low.  In April 1992, cholesterol and triglycerides were above the normal ranges.  

A January 1993 VA medical examination report noted a reported history of high cholesterol and high triglycerides.  On examination, the heart was found to be of normal size.  The apical impact was found to be at the fifth interspace in the left midclavicular line.  There was regular sinus rhythm at 72.  No murmurs were heard. Peripheral pulses were 1+ and dorsalis pedis were decreased on both sides.  While seated, pulse was 72, blood pressure was 145/90, and respirations were 18.  While recumbent, pulse was 72, blood pressure was 140/90, and respirations were 16.  While standing, pulse was 70, blood pressure was 138/88, and respirations were 16. It was noted that the Veteran has good tolerance to exercise.

A March 1993 VA addendum opinion showed a cardiac risk factor of 5.  Triglycerides and cholesterol were normal.

A September 2007 X-ray of the cervical spine showed calcific atherosclerosis of the carotid bulbs.

An August 2009 correspondence from the Veteran's treating cardiologist is of record.  The correspondence states that the Veteran had cardiac risk factors in 1992, and that CAD is not a disease that just happens, but comes on slowly over time.  The correspondence further stated that "it would be expected that [the Veteran] has been progressing toward his current status for 20 or more years."

An October 2011 VA medical opinion reported that the Veteran erroneously equates the presence of a risk factor for the development of CAD with the presence of CAD.  The examiner noted that, by this standard, all individuals with similar risk factors could claim compensation for the diagnosis of CAD long before its clinical manifestations.  The examiner stated that it is standard practice in clinical medicine to identify a diagnosis when clinical manifestations of the underlying disease are apparent, subjectively or objectively.  The examiner reasoned that typical symptoms of angina, for example, would be regarded as diagnostic of CAD.  The examiner found no evidence in the record that the diagnosis of CAD could reasonably be made by any recorded symptoms or signs of CAD until January 2009.

The examiner acknowledged the August 2009 letter from the Veteran's private cardiologist.  The examiner agreed with the assertions that the Veteran had risk factors in 1992 and that CAD comes on slowly.  The examiner reasoned, however, that risk factors are present in the majority of all persons in the United States from an early age.  As they increase in number and severity, the manifestations of CAD in the form of ischemia are heralded by clinical signs and symptoms.  Thus, the examiner opined, there is no basis for the claim that one or more risk factors are the equivalent of the diagnosis of CAD, and it is not practical to do so.  According to the examiner, only when specific signs and symptoms of a disease are identified is a diagnosis justifiable.

An April 2012 statement from the Veteran's private physician stated that the Veteran "probably developed signs of atherosclerosis prior to 1992 from [the] clinical findings."  No clinical findings were specified.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's coronary artery disease is not warranted.

Here, there is no lay or medical evidence that he had symptoms of coronary artery disease during service.  See Board Hearing Transcript.  He also denied chest pains, angina, cough, wheeze, orthopnea, ankle edema, claudication, syncope, and dizziness in an August 1987 examination.  Multiple service examinations found the heart to be normal, and none found an abnormal heart.  EKG's were found to be normal, even with notations of "baseline artifact," and non-specific ST-T wave changes.  In August 1987, the Veteran was qualified for flying even though there was a March 1987 EKG noting sinus bradycardia (i.e. slow heartbeat) and "early repolarization variant."  Here, we note that the in-service examiners, the VA examiner and the private examiner have not ascribed such notations as establishing the presence of disease, injury or disability.  

The records through 1993 show that the Veteran had cardiac risk evaluation results that elevated from 1.2 to 5 during service and within the one-year presumptive period following service.  He also had elevated cholesterol and triglyceride levels occasionally/sporadically.  However, in October 2011, the VA medical examiner reviewed the record and found that there was no evidence in the record that a diagnosis of CAD could reasonably be made by any recorded symptoms or signs until January 2009.  

In rendering his conclusion, the examiner acknowledged the risk factors cited by the Veteran and by his private cardiologist, but found that risk factors are not the equivalent of clinical signs and symptoms, or the equivalent of CAD.  The Board finds this opinion to be of high probative weight.  As service connection requires the "in-service incurrence or aggravation of a disease or injury" or manifest to a compensable degree within one year of service discharge, see Holton v. Shinseki, 557 F.3d at 1336; 38 C.F.R. § 3.307(a)(3), the reasoning that risk factors are not the equivalent of clinical signs and symptoms is highly persuasive.  For atherosclerotic disease to manifest to a compensable degree, coronary artery disease must be documented and a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs must result in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication must be required.  38 C.F.R. § 4.104 (2014), Diagnostic Code 7005.

On the other hand, the Board finds the two opinions from the Veteran's cardiologist to be of minimal probative weight.  The 2009 opinion simply speaks in terms of "risk factors" and "progressing toward" his current status.  These terms are vague as to whether the Veteran actually had manifestations that could as likely as not be attributed to coronary artery disease.  Similarly, the 2012 statement from the private cardiologist asserting that the Veteran "probably developed signs of atherosclerosis prior to 1992 from [the] clinical findings" does not cite any clinical findings and did not identify what signs of atherosclerosis the Veteran probably developed.  The statements/opinions are remarkably lacking in reasoning and detail.  Thus, the Board finds these opinions unpersuasive. 

The VA medical opinion and the affirmative evidence from the service medical records, along with the Veteran's denial of symptoms during service and for many years thereafter, outweigh the opinions of the private cardiologist and the lay statements of the Veteran that he had CAD in-service.  The VA medical examiner reviewed the record and described his findings in detail.  Additionally, the VA medical examiner has greater training, knowledge, and experience in evaluating medical etiologies than does the Veteran.  The Veteran is competent to report that which he has been told by his private examiners.  However, his statements are of no greater probative value than the factual foundation upon which it is based.  This lay evidence is accorded little probative value.  

The Board accepts the report that the Veteran's heart disease existed prior to the date of the diagnosis.  What is critical to a case is when there are characteristic manifestations sufficient to identify a disease.  See, 38 C.F.R. § 3.303.  The date of the first manifestation of a disease is far more probative than the date a disease receives a diagnostic label.  However, in this case, there is no convincing evidence that he had a manifestation of cardiovascular disease to include hypertension during service or within one year of separation.  Similarly, there is no probative evidence linking the remote onset of heart disease to service.  Accordingly, service connection for CAD is not warranted.

The Board acknowledges the article submitted by the Veteran regarding a recent study of patients without known coronary artery disease.  However, the study findings are insufficient evidence that during service or within the one year presumptive period following service, the Veteran had manifestations of CAD.  Rather, the study and the other evidence of record indicate that it is likely that the Veteran had CAD without knowing it at some point prior to his episode of syncope.  To establish a date for the incurrence of CAD would be too speculative an act.

The Veteran has also contended that the fact that X-ray's and EKG's did not detect the presence of CAD does not prove the absence of CAD.  See April 2010 Notice of Disagreement.  The Board finds this to be a misstatement of the burden of proof.  In actuality, the evidence must establish that CAD occurred in service or within one year.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009) (noting that the claimant bears the burden of establishing all of the elements of his claim, including the nexus requirement).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


